           Case 1:15-cr-00651-LTS Document 108 Filed 12/04/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

         -v-                                                          No. 15 CR 651-LTS

XHEM HOTI,

                  Defendant.

-------------------------------------------------------

XHEM HOTI,

                  Petitioner,

         -v-                                                          No. 19 CV 8805-LTS

UNITED STATES OF AMERICA,

                  Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                  On July 25, 2016, Defendant-Petitioner Xhem Hoti (“Petitioner”) was convicted,

upon a guilty plea, of carjacking, in violation of 18 U.S.C. § 2119, and was sentenced principally

to a custodial term of 87 months’ imprisonment. (Docket Entry No. 77.) 1 Petitioner now moves,

pro se, pursuant to 28 U.S.C. § 2255, to vacate his conviction in light of the Supreme Court’s

decisions in Johnson v. United States, 576 U.S. 591 (2015), Sessions v. Dimaya, 138 S. Ct. 1204

(2018), and United States v. Davis, 139 S. Ct. 2319 (2019).

                  The Court has reviewed thoroughly the parties’ submissions in connection with

Petitioner’s section 2255 motion. For the following reasons, the motion is denied.


1
         Unless otherwise noted, all docket citations are to Petitioner’s criminal case, No. 15-CR-
         651.


HOTI - 2255.DOCX                                           VERSION DECEMBER 4, 2020                   1
         Case 1:15-cr-00651-LTS Document 108 Filed 12/04/20 Page 2 of 5




                                          BACKGROUND

               On September 22, 2015, Petitioner was charged in a two-count indictment with

carjacking, in violation of 18 U.S.C. section 2119(1) and 2, and possessing, carrying, and using

firearms during and in relation to a crime of violence, in violation of 18 U.S.C. section

924(c)(1)(A)(ii) and 2. (Docket Entry No. 1.) On April 28, 2016, Petitioner pled guilty to Count

1 (i.e., carjacking in violation of 18 U.S.C. section 2119) only. (Docket Entry No. 49.) At his

change of plea hearing, he read a written allocution into the record:

               On November 25, 2012, me and a couple others participated in a
               carjacking in Manhattan. The car, a BMW, had been offered for sale on
               Craig’s List. . . . Arrangements were made to meet the seller, with the
               intent to take the car from him by force or threats. I knew that weapons
               would be used, if necessary, and that it was—I am sorry, your Honor—
               for[e]seeable to me that one or more of the participants would be harmed
               with a handgun. At the time of the carjacking, I was posed as a mechanic,
               and a co-conspirator posed as the actual buyer. The other co-defendants
               then ran up on the scene with various weapons, including a baseball bat
               and a handgun, one injuring him. The handgun was waved at the sellers
               and the victims, but it was not discharged. Another one of my co-
               defendants drove away with the BMW, and I left in a car driven by
               another accomplice.

(Id. at 32:24-33:15.)

               On July 25, 2016, the Court sentenced Petitioner to a custodial term of 87 months’

incarceration and three years of supervised release. (Docket Entry No. 77.)



                                           DISCUSSION

               A defendant may challenge a federal criminal sentence “imposed in violation of

the Constitution or laws of the United States” through a motion pursuant to 28 U.S.C. section

2255(a). Where the Court concludes that the sentence imposed was “not authorized by law,” the

Court “shall vacate and set the judgment aside and shall discharge the prisoner or resentence him




HOTI - 2255.DOCX                                  VERSION DECEMBER 4, 2020                         2
         Case 1:15-cr-00651-LTS Document 108 Filed 12/04/20 Page 3 of 5




or grant a new trial or correct the sentence as may appear appropriate” pursuant to 28 U.S.C.

section 2255(b).

               Petitioner challenges his sentence on the basis that “motor vehicle theft-carjacking

is no longer constitutionally valid in light of” the Supreme Court’s decisions in Johnson,

Dimaya, and Davis. (Docket Entry No. 99 at 5.)

               In Johnson, the Supreme Court held that the so-called “residual clause” of the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B), was impermissibly vague and

its application would therefore violate the Due Process Clause of the Constitution. 576 U.S. at

606. The residual clause of the ACCA defined a “violent felony” to include any crime that

“otherwise involves conduct that presents a serious potential risk of physical injury to another.”

18 U.S.C.A. § 924(e)(2)(B)(ii) (Westlaw through P.L. 116-193). Following Johnson, the

ACCA’s definition of a “violent felony” includes only any crime that “has as an element the use,

attempted use, or threatened use of physical force against the person of another” (see 18 U.S.C.

§ 924(e)(2)(B)(i), the “Force Clause”), as well as certain enumerated offenses not at issue here.

See 18 U.S.C.A § 924(e)(2)(B)(ii).

               In Dimaya, “the Supreme Court held that the residual clause in the definition of

‘crime of violence’ under 18 U.S.C. § 16(b) was unconstitutionally vague under the Immigration

and Nationality Act,” and in Davis, it “invalidated the similarly-worded residual clause in 18

U.S.C. § 924(c)(3)(B) in light of Johnson and Dimaya.” McPherson v. United States, No. 19-

CV-11036 (WHP), 2020 WL 2765914, at *5 (S.D.N.Y. May 28, 2020).

               Petitioner was not convicted of violating any of the statutes at issue in Johnson,

Davis, or Dimaya. Instead, he was convicted of violating 18 U.S.C. section 2119, which applies

when an individual, “with the intent to cause death or serious bodily harm[,] takes a motor




HOTI - 2255.DOCX                                  VERSION DECEMBER 4, 2020                           3
         Case 1:15-cr-00651-LTS Document 108 Filed 12/04/20 Page 4 of 5




vehicle that has been transported, shipped, or received in interstate or foreign commerce from the

person or presence of another by force and violence or by intimidation, or attempts to do so.” 18

U.S.C.A. § 2119 (Westlaw through P.L. 116-193). 2 Petitioner has not provided, and the Court

has not located, any authority bringing into question the constitutionality of section 2119 in light

of Johnson, Davis, and Dimaya, or otherwise. See United States v. Trupin, 117 F.3d 678, 685

n.3 (2d Cir. 1997) (collecting cases upholding section 2119 as constitutional). Accord United

States v. Sampson, 820 F. Supp. 2d 202, 240 (D. Mass. 2011) (collecting decisions from “circuit

courts of appeal which have upheld the constitutionality of § 2119”). Absent any such authority,

the Court concludes that 18 U.S.C. section 2119 remains a constitutional exercise of Congress’s

authority, that Petitioner’s conviction for violation of that section was “authorized by law” for




2
       Petitioner’s claims that “the federal carjacking statute does not satisfy section 924(c)’s
       force clause” (Memorandum in Support of Habeas Corpus (Docket Entry No. 2 in Case
       No. 19-CV-8805) at 8), and that his offense level was impermissibly enhanced “pursuant
       to § 924(c)” (Docket Entry No. 105), provide no basis to vacate his conviction, because
       Petitioner was not convicted of violating section 924(c), and his offense level was not
       enhanced pursuant to section 924(c). (See Docket Entry No. 75 ¶¶ 21-34.) Even if
       Petitioner’s sentence had been pursuant to or increased by the application of section
       924(c), however, his motion would still fail, because courts since Johnson have
       consistently concluded that carjacking in violation of section 2119 constitutes a crime of
       violence as that term is used in section 924(c). See, e.g., United States v. Jackson, 918
       F.3d 467, 486 (6th Cir. 2019) (“the commission of carjacking by ‘intimidation’
       necessarily involves the threatened use of violent physical force and, therefore, [ ]
       carjacking constitutes a crime of violence under § 924(c)’s elements clause”); Estell v.
       United States, 924 F.3d 1291, 1292 (8th Cir. 2019) (“Bank robbery and carjacking both
       have as an element the use or threatened use of physical force, because each offense must
       be committed either ‘by force and violence’ or ‘by intimidation,’ which means the threat
       of force.”), cert. denied, 140 S. Ct. 490 (2019); United States v. Cruz-Rivera, 904 F.3d
       63, 66 (1st Cir. 2018) (“we conclude that the force clause encompasses Cruz’s § 2119
       convictions”), cert. denied, 139 S. Ct. 1391 (2019); United States v. Evans, 848 F.3d 242,
       247 (4th Cir. 2017) (“The act of taking a motor vehicle ‘by force and violence’ requires
       the use of violent physical force, and the act of taking a motor vehicle “by intimidation”
       requires the threatened use of such force.”); United States v. Gutierrez, 876 F.3d 1254,
       1257 (9th Cir. 2017) (“the federal offense of carjacking is categorically a crime of
       violence under § 924(c)”).


HOTI - 2255.DOCX                                  VERSION DECEMBER 4, 2020                          4
           Case 1:15-cr-00651-LTS Document 108 Filed 12/04/20 Page 5 of 5




purposes of 28 U.S.C. section 2255(b), and that Petitioner’s motion to vacate must therefore be

denied.



                                            CONCLUSION

               For the foregoing reasons, Petitioner’s motion for relief pursuant to 28 U.S.C.

section 2255 is denied.

               Because Petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not be issued. 28 U.S.C. § 2253(c)(2); see

also United States v. Perez, 129 F.3d 255, 259-60 (2d Cir. 1997). The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith, and

accordingly, any application to proceed on appeal in forma pauperis with respect to the claims

addressed in this Order is denied. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This Memorandum Order resolves Docket Entry No. 99 in Case No. 15-CR-651.

The Clerk of Court is directed to close Case No. 19-CV-8805.

          SO ORDERED.

Dated: New York, New York
       December 4, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge
Copy mailed to:
Xhem Hoti
Reg. No. 72855-054
USP Coleman II
U.S. Penitentiary
P.O. Box 1034
Coleman, FL 33521




HOTI - 2255.DOCX                                  VERSION DECEMBER 4, 2020                             5
